DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2014/0182881) in view of Glew et al. (2017/0023756) and Muto et al. (2013/0014971).
 	Huang et al. discloses a communication cable comprising a two-core communication line including two insulated electric wires (2a, 2b) each having a conductor (20a, 20b) and an insulator (21a, 21b) covering the conductor; a drain wire (3); and a metal foil (5), wherein the two-core communication line and the drain wire are collectively covered with the metal foil, wherein the two electric wires and the drain wire are twisted together, and wherein the insulator includes a foamed portion ([0040]).  Huang et al. also discloses a wire harness comprising the communication cable of claim 1 (re claim 3).
 	Huang et al. does not disclose the insulator including a first non-foamed layer and a second non-foamed layer, wherein the foamed portion is disposed between the first non-foamed layer and the second non-foamed layer, and wherein the insulator has a foaming ratio, defined as a ratio between a volume of the foamed portion and a volume of the entire insulator, equal to or smaller than 45% (re claim 1).
 	Muto et al. discloses a cable comprising an insulator including a first non-foamed layer and a second non-foamed layer, wherein a foamed portion is disposed between the first non-foamed layer and the second non-foamed layer (Fig. 2c).  It would have been obvious to one skilled in the art to modify the insulator of Huang et al. to comprise first and second non-foamed layers as taught by Muto et al. to provide the insulator with smooth surface and to improve the insulation property (Muto, [0038]).
 	Glew et al. discloses a communication cable comprising an insulator (Fig. 4) including a foamed portion, wherein the insulator has a foaming ratio, defined as a ratio between a volume of the foamed portion and a volume of the entire insulator, equal to or smaller than 45%, between 28% and 45%, or between 41% and 45% ([0035], [0074], and [0097]) (re claims 1, 2, and 4).
 	It would have been obvious to one skilled in the art to choose a suitable foaming ratio, as taught by Glew et al., for the foamed portion in the modified cable of Huang et al. to meet the specific use of the resulting cable, higher ratio meaning lower dielectric constant of the insulator.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-4 have been considered but are moot in view of new ground of rejection.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841